 INDIANA BELL TELEPHONE CO., INC.Indiana Bell Telephone Company, Incorporated andTelephone Commercial Employees' Union, Peti-tioner and Local 336, International Brotherhood ofElectrical Workers, AFL-CIO, PetitionerIndiana Bell Telephone Company, Incorporated,Employer-Petitioner and Communications Work-ers of America, AFL-CIO. Cases 13-RC-14035,13-RC-14037, and 13-UC-89April 21, 1977DECISION ON REVIEW AND ORDERCLARIFYING UNITBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYUpon petitions duly filed under Section 9(c) of theNational Labor Relations Act, as amended, ahearing was held before Hearing Officer JosephQuirk of the National Labor Relations Board. OnAugust 3, 1976, the Regional Director for Region 13issued a Decision, Order, and Direction of Election,and on September 3, 1976, a clarification of thatdecision in which he found that certain employees ofthe Employer recently acquired, together withfacilities and operations, from Illinois Bell TelephoneCompany' could constitute separate appropriateunits.Thereafter, in accordance with Section 102.67 ofthe National Labor Relations Board's Rules andRegulations, Series 8, as amended, the Employer andCommunications Workers of America, AFL-CIO(herein called CWA), filed requests for review of theRegional Director's decisions. Both took the positionthat, contrary to the Regional Director's conclusions,the acquired employees do not possess separatecommunities of interest or separate administrative orfunctional identities to warrant the finding that theymay constitute appropriate units separate from thesingle systemwide unit of the Employer's employeesrepresented by the CWA,2to which, they claim, theacquired employees should be added.By telegraphic order dated September 22, 1976, theBoard granted the requests for review and postpone-ment of the elections pending review. Thereafter, theEmployer and CWA filed briefs on review. Tele-phone Commercial Employees' Union (hereinTCEU), and Local 336, International Brotherhood ofElectrical Workers, AFL-CIO (herein Local 336),filed briefs in support of the Regional Director'sdecisions.I Illinois Bell was originally named as a party employer by thepetitioning Unions. The Regional Director, properly we find, excludedIllinois Bell as a party on the ground that as of July 1, 1976, it no longer wasthe employer of any employees involved in this proceeding.2 There are over 7,000 employees in the systemwide unit.229 NLRB No. 34Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review,including the briefs on review, and makes thefollowing findings:The issue in this case is, as indicated above,whether certain plant and commercial and marketingemployees working in two Indiana counties whowere acquired by the Employer from Illinois Bell onJuly 1, 1976, can constitute separate appropriateunits for purposes of collective bargaining as con-tended by Local 336 and by TCEU, or whether thoseemployees lack those identifying characteristicswarranting separate representation and must, there-fore, be added by way of accretion to the establishedsystemwide unit of the Employer's nonmanagementemployees as the Employer and CWA contend. TheRegional Director found that the requested separateunits are appropriate. We disagree.Prior to July 1, 1976, Illinois Bell's operations werelocated not only in the State of Illinois but also inLake and Porter Counties in Indiana. It employedthere some 900 nonmanagement employees. Of these,approximately 530 were plant employees, about 110were commercial and marketing department employ-ees, and the remaining involved classifications notinvolved herein. The 530 plant employees camewithin but were only a part of the territorialjurisdiction of Local 336 and were part of an IllinoisBell nearly companywide unit of plant employeesrepresented jointly by several IBEW locals, includingLocal 336. The 530 plant employees in the Indianacounties had never, insofar as the record shows,comprised a separate administrative or functionalsubdivision of Illinois Bell's operations and hadnever been represented as a separate unit. It is theseemployees which Local 336 now seeks to represent asa separate unit. The situation is substantially thesame with respect to the 110 commercial andmarketing employees. They have been representedby the TCEU as part of its Illinois Bell nearlycompanywide unit.3They have never comprised aseparate administrative or functional division ofIllinois Bell's operations and have never beenseparately represented. Nevertheless, the TCEU nowseeks to represent these commercial and marketingemployees as a separate unit.3 The units represented by Local 336 and the TCEU did not includecertain employees acquired by Illinois Bell from Southwestern BellTelephone Company on January 1, 1975. See Illinois Bell TelephoneCompany, 222 NLRB 485 (1976).187 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 1, 1976, Illinois Bell's Lake and PorterCounty operations--the personnel, equipment, andfacilities-were transferred to the Employer andbecame a part of its operations. There was nochange, with perhaps inconsequential exceptions, inthe services provided by the transferred operations orin the work performed by the transferred employees.As noted above, the Lake and Porter Countyoperations had not been a separate administrative orfunctional division of Illinois Bell and they were notreorganized after the transfer to comprise any suchseparate divisions of the Employer. Rather, theacquired employees and facilities were incorporatedinto the Employer's structure and operations in amanner reflecting and continuing its organizationexisting before the acquisition. As a consequence,neither the acquired plant nor commercial andmarketing employees constitute either separate orga-nizational or functional units of the Employer'soperations.Thus, for example, employees whom Local 336seeks are found in both the Employer's generalengineering and plant departments, both of whichare companywide in scope and include far more"existing"4than acquired employees. With respect tothe engineering department, the requested employeesare found in three separate divisions, each containingexisting employees and each reporting separately tothe chief engineer. As for the plant department whichcontains most of the employees Local 336 seeks, it isheaded by the general plant manager who has underhis supervision seven division managers. The ac-quired employees are under either the divisionmanager, northwest, or division manager, staff, bothof whom have a substantial number of existingemployees in their divisions. Finally, the acquiredemployees in the northwest division are organized inthree separate districts each with its own separateline of supervision under the division manager andone of which contains a substantial number ofexisting employees.5Thus, it is apparent that theacquired employees Local 336 would representconform, as concluded above, to no administrative,departmental, or other subdivision of the Employer'soperations, but on the contrary cut across two4 The term "existing employees" is used to refer to employees other thanthose acquired from Illinois Bell on July 1, 1976., The northwest division manager also has under him a fourth districtwhich is composed wholly of existing employees and a district staff made upof such employees.a See The Houston Corporation, 124 NLRB 810, 812 (1959).7 See Sec. 9(c)(5) of the Act and National Telephone Company, Inc., 215NLRB 176, 178(1974).8 In view of our conclusions here we find no merit in Local 336'scontention that under the Supreme Court's decision in N.LR.B. v. BurnsInternational Security Services, Inc., 406 U.S. 272 (1972), the Employer is asuccessor to Illinois Bell and obligated to recognize Local 336 as therepresentative of the employees in its requested unit.9 Cf. Illinois Bell Telephone Company, supra, where, unlike here, "thedepartments, five divisions, and a number of dis-tricts, all having separate lines of supervisionculminating in high administrative officers havingresponsibility for companywide operations.The situation is essentially the same for thoseemployees whom the TCEU seeks to represent. Theyare divided between the commercial department,which contains a large number of existing employeesand which is under the overall supervision of thegeneral commercial manager, and the marketingdepartment, which also includes existing employeesand which is under the general marketing manager.Thus, again we are faced with a number of theacquired employees having no common supervisionapart from that of existing employees or otherseparate organizational or functional identity.It is thus apparent from the above that theemployees whom the petitioning Unions seek torepresent do not constitute separate appropriateunits. There is no history of bargaining for them asseparate units, but only a history of their being partof much larger bargaining units.6Also they do notnow comprise, as we have said, separate organiza-tional or functional divisions of the Employer'soperations or possess any other relevant separateidentity distinguishing them from the Employer'sother employees in similar categories and classifica-tions. At best it can be said that they are distin-guished by having been represented by-and perhapsby being members of-the petitioning Unions and bytheir location in Lake and Porter Counties. However,the former consideration essentially reflects thoseUnions' extent of organization among the Employ-er's employees, and neither consideration affords aproper basis, absent other supportive factors, forfinding the requested units to be appropriate.7Consequently, we find, in view of all the foregoing,that these proposed separate units are not appropri-ate.8Rather, it is clear that the acquired employeeshave been incorporated into the Employer's opera-tions and are thus, in the circumstances here, anaccretion to the existing systemwide unit representedby the CWA.9In view of all the foregoing, we shall dismiss thepetitions filed in Cases 13-RC-14035 and 13-RC-consolidation and subsequent administrative and operational reorganizationhad not materially affected the newly acquired operation" which apparentlyat the time of the Board's decision was "a complete and separate entity."The Employer and CWA contend that Illinois Bell is also distinguishablefrom this case on the grounds that the Illinois Bell system was fragmentizedinto several units, and supervision concerning matters of hire, transfer,promotion, training, collective-bargaining grievances, arbitration, discipline,and other personnel actions are centrally controlled at Indiana Bell. We findit unnecessary to pass on these arguments in view of our finding that theproposed groupings of employees are inherently inappropriate as bargainingunits in that they neither constitute separate functional or organizationalsubdivisions of the Employer's operations nor possess other characteristicsthat would warrant their separate representation.188 INDIANA BELL TELEPHONE CO., INC.14037, but shall grant the Employer-Petitioner'srequest, supported by the CWA, and by way ofclarification shall include the newly acquired em-ployees in the systemwide unit represented by theCWA.ORDERIt is hereby ordered that the petitions filed in Cases13-RC-14035 and 13-RC-14037 be, and they herebyare, dismissed.IT IS FURTHER ORDERED that the collective-bargain-ing unit of all nonmanagement employees of IndianaBell Telephone Company, Incorporated, representedby Communications Workers of America, AFL-CIO, be, and it hereby is, clarified by including inthat unit all plant department employees and allcommercial and marketing department employeeslocated in Lake and Porter Counties, Indiana, at, orworking out of, facilities formerly owned by IllinoisBell Telephone Company and acquired by IndianaBell Telephone Company, Incorporated, on July 1,1976.189